UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6086



MARK WHITE,

                                               Plaintiff - Appellant,

          versus


R. N. ROBERTSON,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-492-2)


Submitted:    March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark White appeals the district court’s order dismissing his

42 U.S.C. § 1983 (1994) complaint.   The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th

Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order.   Finding no abuse of discretion, we affirm the district

court’s order.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2